DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
4.	Claim 6 is objected to because of the following informalities:  
Regarding claim 6, lines 4 recites “a non-magnetic conductor layer” and line 5 recites “the conductor layer”, in order to be consistent with claim language it should be change to “the non-magnetic conductor layer”
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of SN17694824 in view of Zeyen (U.S. Publication 20150028863).
7.	Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claim 1 in application 17526159 are obvious by the claims in of SN17694824 in view of Zeyen (U.S. Publication 20150028863), as shown below;
Conflicting claims
SN  17526159
Conflicting SN 17694824
1. A magnetic sensor comprising: a non-magnetic substrate; and a sensitive element including a soft magnetic material layer composed of an amorphous alloy with an initial magnetic permeability of 5,000 or more, the soft magnetic material layer being provided on the substrate, having a longitudinal direction and a short direction, being provided with uniaxial magnetic anisotropy in a direction crossing the longitudinal direction, and sensing a magnetic field by a magnetic impedance effect.
1. A magnetic sensor comprising: a non-magnetic substrate; a sensitive element provided on the substrate, including a soft magnetic material, having a longitudinal direction and a short direction, provided with uniaxial magnetic anisotropy in a direction intersecting the longitudinal direction, and sensing a magnetic field by a magnetic impedance effect; and a protrusion part including a soft magnetic material and protruding from an end portion in the longitudinal direction of the sensitive element.
                  Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of SN17694824 in view of Zeyen (U.S. Publication 20150028863). 
                 SN17694824 does not clearly teach an initial magnetic permeability of 5,000 or more.

However Zeyen in a relevant art of Microfabricated Magnetic Field Transducer With Flux Guide teaches an initial magnetic permeability of 5,000 or more (see [0037] a permeable material or material with high magnetic permeability,.., the most common composition is 80% Ni and 20% Fe, which has a relative permeability of about 8,000 )
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Zeyen in Endo to gain the advantage of to improving or enhancing the performance of the magnetically sensitive structure [Zeyen [0038]].                                              




Claims 2-7 are also rejected for being dependent on claim 1
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (EP3640659A1) in view of Zeyen (U.S. Publication 20150028863).
Regarding claims 1, 2, Endo teaches a magnetic sensor (see fig. 3A (2)) comprising: 
a non-magnetic substrate (see fig. 3b (10)); and 
a sensitive element (see fig. 3a (31)) including a soft magnetic material layer composed of an amorphous alloy (see fig. 3a (108a) [0033, 0061] the sensitive part 30 includes a lower soft magnetic material layer 108a on a lower layer (the substrate 10) side), the soft magnetic material layer being provided on the substrate (see fig. 3b (108a on 10) see [0061] the sensitive part 30 includes a lower soft magnetic material layer 108a on a lower layer (the substrate 10) side) , having a longitudinal direction and a short direction, being provided with uniaxial magnetic anisotropy in a direction crossing the longitudinal direction (see [0006] the sensitive element having a longitudinal direction in which a magnetic flux generated by the thin film magnet passes through and a short direction, having uniaxial magnetic anisotropy in a direction that crosses the longitudinal direction), and sensing a magnetic field by a magnetic impedance effect (see [0017] The magnetic sensor to be described in the present specification uses a so-called magnetic impedance effect element).
Endo further teaches soft magnetic material having high permeability (see [0035]) but does not explicitly teaches an initial magnetic permeability of 5,000 or more.
However Zeyen in a relevant art of Microfabricated Magnetic Field Transducer With Flux Guide teaches an initial magnetic permeability of 5,000 or more (see [0037] a permeable material or material with high magnetic permeability,.., the most common composition is 80% Ni and 20% Fe, which has a relative permeability of about 8,000 )
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Zeyen in Endo to gain the advantage of to improving or enhancing the performance of the magnetically sensitive structure [Zeyen [0038]].                                              

    PNG
    media_image1.png
    656
    473
    media_image1.png
    Greyscale
           



Endo as modified teach the instant invention above:
Regarding claims 3, 4, Endo as modified further teaches wherein the soft magnetic material layer is an amorphous alloy mainly composed of Co and also containing Fe, Si, B, and Mn (see [0033] As the soft magnetic material constituting the sensitive element 31 (the soft magnetic material layer 105), an amorphous alloy, which is an alloy containing Co as a main component (hereinafter, referred to as a Co alloy constituting the sensitive element 31) doped with a high melting point metal, such as Nb, Ta or W. Examples of the Co alloy constituting the sensitive element 31 include CoNbZr, CoFeTa and CoWZr. The thickness of the soft magnetic material constituting the sensitive element 31 (the soft magnetic material layer 105) is, for example, 0.5 µm to 5 µm).
Endo as modified teach the instant invention above:
Regarding claims 5, 6 7, Endo as modified further teaches wherein the sensitive element includes a plurality of the soft magnetic material layers (see fig. 3b (108a,c)), and the sensitive element includes a magnetic domain suppression layer between the soft magnetic material layers, the magnetic domain suppression layer suppressing occurrence of a closure magnetic domain in the soft magnetic material layers (see fig. 3b (108b between 108a,c) [0061] the lower soft magnetic material layer 108a and the upper soft magnetic material layer 108c are provided with the demagnetizing field suppressing layer 108b interposed therebetween,.., For the demagnetizing field suppressing layer 108b, Ru or an Ru alloy can be used (that is non magnetic and has high conductivity, also [0010] the sensitive element of the sensitive part is configured with plural soft magnetic material layers that are antiferromagnetically-coupled with a demagnetizing field suppressing layer made of Ru or an Ru alloy interposed therebetween)).
Examiner Notes
9. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furukawa (U.S. Publication 20100156405) discloses a magnetic field detection device including a magnetic body (magnetic flux guide) provided for adjusting a magnetic field applied to a magneto-resistance element, which has a few detection errors resulting from positional variations of the magnetic flux guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/             Examiner, Art Unit 2858                                                                                                                                                                                           /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858